       Case 4:19-cv-00003-BMM Document 115 Filed 03/17/21 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

DANNY LEE WARNER, JR.,
                                                       CV-19-03-GF-BMM-JTJ
                           Plaintiff,

       vs.                                                       ORDER

TERRI STEFALO, LYNN GUYER, JIM
SALMONSON, REGINA DEES-
SHEFFIELD, SUSAN TRUEAX,
PATRICK MCTIGHE, CYNTHIA
WOLKEN, CHIEF HENSON, JOHN/JANE
DOES 1-5,

                           Defendants.




      United States Magistrate Judge John Johnston issued an Order on January

22, 2021, directing Plaintiff Danny Lee Warner, Jr. to show cause as to why the

Court should not impose sanctions against Warner for filing a false statement and

attempting to mislead the Court. (Doc. 108 at 7). Judge Johnston informed Warner

that he must show cause “within ten days of his receipt of this order.” Id. Warner

failed comply with the Show Cause Order within the allotted timeframe. Warner’s

untimely response provides no cause to dissuade the Court from dismissing

Warner’s claim for bad faith. (Doc. 109).
       Case 4:19-cv-00003-BMM Document 115 Filed 03/17/21 Page 2 of 6



      Judge Johnston issued Findings and Recommendations on February 12,

2021, recommending that this Court dismiss Warner’s case with prejudice as a

sanction for violating Fed. R. Civ. P. 11. (Doc. 109). Following issuance of the

Findings and Recommendations, Warner filed an untimely Response to the Show

Cause Order on February 22, 2021. (Doc. 110). Warner then filed an objection to

the Findings and Recommendations on March 1, 2021. (Doc. 113). This Court

reviews de novo those Findings and Recommendations to which a party timely

objected. 28 U.S.C. § 636(b)(1).

      The Findings and Recommendations detail Warner’s conduct that formed

the basis for the sanctions recommendation pursuant to Fed. R. Civ. P. 11. (Doc.

108 at 3–6). Warner filed a motion for a temporary restraining order in July 2019

(Doc. 13). Warner later filed a reply brief, with several attachments, in support of

his motion. (Doc. 19). One such attachment—Appendix C—contains the

Declaration of Aldabjarn Blodharn, the priest of the Heathen Hof, a national

organization of Odinists. (Doc. 19-3 at 1). Warner, in his reply brief, references

Appendix C as “expert testimony,” submitted to support Warner’s position that the

actions of the Defendants in this matter unconstitutionally burden Warner’s ability

to practice his religion. (Doc. 19 at 5). The Declaration touts Mr. Blodharn’s

expertise in Odinist beliefs, and outlines the “basic foundation for Odinist

practice.” (Doc. 19-3 at 2–3). The Declaration, signed by Mr. Blodharn on August

                                             2
       Case 4:19-cv-00003-BMM Document 115 Filed 03/17/21 Page 3 of 6



9, 2019, concludes, “Pursuant to 28 U.S.C. § 1746, I declare under penalty of

perjury that the forgoing is true and correct.” (Doc. 19-3 at 3). The Declaration lists

Mr. Blodharn’s address as located on Main Street in Kalispell, Montana.

      Mr. Blodharn appears again in Warner’s responsive filings to both sets of

Defendants’ motions for summary judgment. (Doc. 90-2 at 41; Doc. 99-2 at 50).

Warner repeatedly cites Mr. Blodharn’s new affidavit, signed August 5, 2020, in

Warner’s two Statements of Disputed Facts to establish the requirements of

Odinism. See, e.g., Doc. 91 at 31–33; Doc. 100 at 19–22). Warner refers to Mr.

Blodharn’s expert testimony frequently in his summary judgment responses, using

Mr. Blodharn’s statements in the Statement of Disputed Facts as support for

Warner’s assertions that Defendants have failed to respect his religious practices

and have unconstitutionally burdened those practices. Warner, by his own hand,

writes of Mr. Blodharn’s affidavit that “Mr. Warner’s expert testified . . . .” (Doc.

90 at 10).

      In the Findings and Recommendations, Judge Johnston found that Danny

Lee Warner, Jr. and Aldabjarn Blodharn are one and the same. (Doc. 108 at 3–4).

A legal notice in the Silver State Post on October 30, 2019, stated that a hearing

would occur at the Courthouse in Powell County, Montana, on November 26,

2019, on the petition of Danny Lee Warner, Jr. to change his name to Aldabjarn

Heathen Blodharn. (Doc. 108 at 4). Warner never notified the Court of this name

                                              3
       Case 4:19-cv-00003-BMM Document 115 Filed 03/17/21 Page 4 of 6



change, although counsel for CoreCivic mentioned the fact in a footnote to a

document in January 2020. (Doc. 37 at 2). The Court surmised that Warner’s legal

name change likely occurred on November 26, 2019. The Court found that Warner

had attempted to mislead the Court by filing so-called “expert documents,”

separate from those filed under his own name, in an attempt to lend objectivity and

credibility to the facts alleged. (Doc. 108 at 4).

      Rule 11 of the Federal Rules of Civil Procedure gives the Court authority to

sanction a party who signs a “pleading, written motion, or other paper” that lacks a

basis in fact, stands unwarranted by existing law, was not made in good faith, or

involves an improper purpose. Christian v. Mattel, Inc., 286 F.3d 1118, 1131 (9th

Cir. 2002). The Court may further impose sanctions on counsel or parties for

conduct that willfully abuses the judicial process. Chambers v. NASCO, Inc., 501

U.S. 32, 44–45 (1991); Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001). The

Court’s inherent powers find basis not in rule or statute, but in “the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Chambers, 501 U.S. at 43 (internal citations

omitted). The Court may use its inherent power to impose sanctions where a party

has “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Id. at

45–46 (internal citations omitted).




                                               4
       Case 4:19-cv-00003-BMM Document 115 Filed 03/17/21 Page 5 of 6



      The Court gave Warner the requisite notice and opportunity to respond

before making this sua sponte sanctions determination. See Foster v. Wilson, 504

F.3d 1046, 1052–53 (9th Cir. 2007). Warner argues in his objection to the Findings

and Recommendations that his response to the Show Cause Order was timely,

given constraints on the sending and receiving of mail while incarcerated. (Doc.

113). Warner insists that he maintained no ill will by not disclosing his name

change to the Court, and instead withheld his name change to avoid “unnecessary

confusion” and to promote “interests of judicial economy.” (Doc. 110 at 2).

Warner believes that Judge Johnston failed to construe pleadings in Warner’s

favor, by assuming that Warner intended to mislead the Court with his filings.

(Doc. 110 at 3).

      The Court has reviewed de novo the record, including Judge Johnston’s

Findings and Recommendations (Doc. 108) and Warner’s objection (Doc. 110).

The Court agrees that Warner attempted to mislead the Court by filing the “expert”

Declarations of Aldabjarn Blodharn separately from filings submitted under

Warner’s own name. Warner separately filed these documents in an attempt to lend

credibility and objectivity to those facts alleged within the Blodharn Declarations.

Despite Warner’s insistence that he lacked the requisite malintent for a bad faith

ruling, the Court regards Warner’s use of a Kalispell address for Blodharn as

strong evidence of his intent to divert the Court’s attention away from the true

                                             5
       Case 4:19-cv-00003-BMM Document 115 Filed 03/17/21 Page 6 of 6



identity of the “expert” Blodharn. The affiant, presumably, Warner, who signed

those Declarations did so under penalty of perjury, after promising that “the

foregoing was true and correct.” The Court concludes that Warner submitted these

documents with the improper purpose of deceiving the Court as to the nature of the

factual record in this matter.

                                     ORDER

      Accordingly, IT IS HEREBY ORDERED:

      1.     Warner’s case is DISMISSED with prejudice as a sanction for his

violation of Fed. R. Civ. P. 11.

      2.     The Clerk of Court is directed to enter, by separate document, a

judgment in favor of Defendants.

      Dated this 17th day of March, 2021.




                                             6
